Loring, J.
After our decision in Nichols v. Taunton Safe Deposit & Trust Co. 203 Mass. 551, this action was brought against the trust company by one of its creditors to lay the foundation for enforcing under R. L. c. 110, § 60, the personal liability of stockholders created by R. L. c. 116, § 30. The only defense set up here is that before the date of the writ on a petition brought against it under R. L. c. 113, § 6 (which is applicable to trust companies by force of R. L. c. 116, § 37), all the property of the trust company had been put in the hands of a receiver to wind up its affairs and it had been enjoined from the further prosecution of any business. The defendant contends that this defense is good on the authority of what was said by Holmes, J., in Archambeau v. Platt, 173 Mass. 249, 251: “ Apart from the statute, we cannot see how it is possible to justify bringing an action which it is admitted never can result in satisfaction from the defendants.” The defendant also relies on Morse v. Toppan, 3 Gray, 411, 412; Train v. Marshall Paper Co. 180 Mass. 513; Norfolk v. American Steam Gras Co. 108 Mass. 404, 407. But the answer to that is that the amendment to R. L. c. 116, § 30, made by St. 1905, c. 228 (authorizing receivers of insolvent trust companies to enforce the personal liability of stockholders which is here in question), of necessity implies that a judgment can be obtained against a trust com-*443pony in the hands of a receiver. We do not intimate that the result would not have been the same before the enactment of St. 1905, c. 228.

Exceptions overruled.